DETAILED ACTION
Status of Claims
	Claims 1-4, 6-8, 10-18, 20-23 and 25-26 are pending.
	Claims 5, 9, 19 and 24 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael A. Blake on 27 January 2022.

The application has been amended as follows: 
Please amend claim 1 as follows:
Claim 1, line 7: with the working material [[,]] at an anode connection on the working material;

Claim 1, line 13: upon immersing, completing a circuit between the cathode and [[an]] the anode connection of

Claim 1, line 20: causing the anodization to move from the metallic film or metal at the edge of the

Claim 1, lines 23-24: complete anodization of the metallic film or metal, except for a non-anodized 

Please amend claim 6 as follows:
Claim 6, line 1: The method of claim [[5]] 1, further comprising:

	Please amend claim 7 as follows:
	Claim 7, line 3: voltage, current and/or the controlled speed to form pore open area densities on the anodized 

	Please amend claim 17 as follows:
	Claim 17, line 3: the anodized metallic film or metal one or more transparent materials with about the same index

	Please cancel claim 19. 

Please re-write claim 20 as follows:
	Claim 20.  The method of claim 1, further comprising:
	wherein the metallic film or metal comprises a dense monotonous array of small metallic film areas in the shape of squares or hexagons that tiles compactly the entire working material with the small metallic film areas separated from each other by a border with a width of about 0.1 micron to reduce adhesion stress between the anodized metallic film or metal and the substrate. 

	Please amend claim 22 as follows:
	Claim 22, line 2: either elastic or has an intermediate expansion or contraction between substrate and a metal film

	Please cancel claim 24. 

Allowable Subject Matter
Claims 1-4, 6-8, 10-18, 20-23 and 25-26 are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination does not disclose or render obvious the combination of claim limitations of claim 1.  In particular, the prior art does not disclose the combination of at least moving the working material at a controlled speed relative to the anodizing bath to control the amount of anodization of the metallic film or metal…resulting in a complete anodization of the metallic film or metal…and where the anodized metallic film or metal is transparent and completely porous with no boundary layer. 
The closest prior art includes the teachings of Shen et al. (US 2013/0248373) as described in the Office action dated 25 September 2020.  Briefly, Shen et al. disclose immersing a metallic article into an anodizing bath as represented in Figure 2, however, Shen et al. fail to disclose the complete anodization and transparency as claimed.  Although transparent anodized films are known in the art as described by Kang et al. (US 2014/0340912) [0010], Kang et al. fail to disclose the combination of transparency achieved with the controlled immersion as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795